Citation Nr: 1535868	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  12-33 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for traumatic brain injury (TBI) with headaches claimed as residuals of a head injury prior to August 22, 2013, and to a rating higher than 40 percent thereafter.

2.  Entitlement to service connection for generalized anxiety disorder with dysthymic disorder.


REPRESENTATION

Appellant represented by:	Heather Van Hoose, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from April 1975 to October 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a March 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the claim for an increased rating for TBI with headaches. 

The Veteran testified at a video conference Board hearing in June 2014.  A transcript of that hearing is of record.

Following the issuance of the most recent supplemental statement of the case in 2013, additional VA treatment records were added to the claims file.  The Veteran's attorney has waived RO consideration of that evidence. 

The Board notes there are additional appeals pending at the RO concerning the left shoulder, cervical spine, and bronchial asthma that are awaiting scheduling of a requested video conference hearing.  Such matters will be the subject of a later Board decision, as necessary. 

A December 2014 rating decision denied service connection for generalized anxiety disorder with dysthymic disorder.  The Veteran's attorney submitted a timely appeal to the RO that same month, but no subsequent action has yet been taken.  Such matter is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.




FINDINGS OF FACT

1.  The most probative evidence of records shows that prior to August 22, 2013, the Veteran's TBI with headaches manifested by subjective complaints of headaches, sleep impairment, mildly impaired judgment, and difficulty with memory, which equate to no higher than a level "1" in the table entitled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

2.  After August 22, 2013, the Veteran's TBI with headaches have manifested by subjective complaints of headaches and objective evidence of mild impairment of memory, attention, concentration, or executive functions, resulting in functional impairment corresponding to no more than a "2" level of impairment in the table entitled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  


CONCLUSIONS OF LAW

1.  Prior to August 22, 2013, the criteria for a disability rating higher than 10 percent for TBI with headaches claimed as residuals of a head injury are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).

2.  The criteria for a disability rating in higher than 40 percent for TBI with headaches claimed as residuals of a head injury have not been met as of August 22, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by an August 2011 letter.  The case was last readjudicated in March 2013.

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed.Cir. 2006). 

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, Social Security Administration (SSA) records, and VA examination reports.  

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue and the Veteran testified as to his symptomatology, functional impairment, and treatment history for his claimed condition.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issue on appeal.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks a disability rating in excess of 10 percent prior to August 22, 2013, and in excess of 40 percent thereafter, for TBI with headaches claimed as residuals of a head injury. 

Service connection for TBI with headaches as residuals of a head injury was initially was granted by a January 2010 rating decision and a 10 percent rating was assigned.  The Veteran filed a claim for an increased rating in June 2011.  By a rating decision in October 2013, the AOJ increased the Veteran's evaluation for TBI with residual headaches to 40 percent effective August 22, 2013.  The Veteran appealed for higher ratings.  

TBI is rated under Diagnostic Code 8045, which states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124, Diagnostic Code 8045. 

Cognitive impairment is defined as decreased memory, concentration, attention,   and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should       be evaluated under the subjective symptoms facet in the table titled "Evaluation        of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with       a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130  (schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified." 

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI. For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as      long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition. 

The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of   a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity.  The consciousness facet,     for example, does not provide for an impairment level other than "total," since     any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and    3 = 70 percent.  For example, a 70 percent evaluation is assigned if   3 is the highest level of evaluation for any facet.

Diagnostic Code 8045 also contains the following notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than    self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe"" traumatic brain injury,  which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under Diagnostic Code 8045.

The Veteran is separately service-connected for tinnitus and hearing loss.  Such conditions are not for consideration in evaluating his TBI.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided); see also 38 C.F.R. § 4.124, DC 8045, Note (1).

A. Prior to August 22, 2013

On VA TBI examination in October 2010, the Veteran reported that he has had headaches since the head injury in 1982.  He described headaches as frequent as three to four times a week and lasting 20 to 30 minutes.  The headaches were all over the head, tension type, and mild in nature.  The Veteran indicated that pain medication prescribed for other conditions effectively treated his headaches.  He denied hypersensitivity to sound or light.  The Veteran was not employed and had not worked in 3 years.  He was previously employed as a correctional officer and helped with boot camp drills.  The Veteran's headaches were found to be productive of mild impairment, but had no impact on his activities of daily living.

The Veteran endorsed attention, concentration and memory problems.  He also related a history of problems with depression, anxiety, and alcohol dependence,     as well as back and neck disabilities.  The Veteran reported some numbness or paresthesias in his upper extremities which happened at times.  The Veteran denied symptoms of weakness or paralysis, fatigue, malaise, problems with mobility, seizures, bowel incontinence, urgency or bladder incontinence, decreased sense     of taste or smell, or sleep disturbance secondary to the headaches.  The Veteran reported that if he took steps too quickly he had problems with balance, and he would occasionally fall.  No problems with executive functioning were reported.  There were no speech or swallowing difficulties.  No symptoms of autonomic or endocrine dysfunction were noted.  

The Veteran denied neurobehavioral symptoms of irritability secondary to headaches, but reported irritability secondary to his alcoholism.  The examiner noted that the Veteran had a diagnosis of generalized anxiety disorder with associated alcohol dependence and dysthymic disorder or mild depression.   

Motor function strength was +5 bilaterally.  Muscle tone was normal.  Reflexes were 2+.  Sensory function was normal to touch, however, he exhibited some paresthesias at times in his upper extremities associated with his spine disabilities.  The Veteran's gait was normal.  His muscles were not spastic.  He had mild cerebellar signs of dysmetria attributed to alcoholism.  There was no postural hypotension.  

Field of vision was normal.  Pupils were equal and reacting to light.  Extraocular muscles were intact.  Refractive error was noted.  Accommodation reflex was present.  Facial sensation was intact.  There was no facial asymmetry.  There was  no abnormal skin breakdown due to neurological problems.  

The examiner noted the Veteran did not show any major cognitive difficulties.  He complained of mild memory loss but without major objective evidence on testing.  Judgment was normal.  Occasionally, he was disoriented to one of the four aspects of person, time, place and situation.  Consciousness was normal.

The examiner noted that the Veteran's TBI condition had stabilized.  Subjective symptoms including mild occasional headaches did not interfere with work, instrumental activities of living, family, or daily or other close relations.  Neurobehavioral effects that frequently interfered with social interaction but not work place were found to be due to irritability and anger issues relating to alcoholism and psychiatric issues.  

The Veteran underwent a VA TBI examination in August 2011.  The examiner noted that the severity of the initial injury in 1982 was mild and the condition had stabilized.  There was no history of dizziness, vertigo, seizures, balance problems, coordination problems, autonomic dysfunction, sensory changes, weakness, paralysis, mobility problems, ambulatory problems, fatigue, malaise, other cognitive symptoms, bowel problems, bladder problems, erectile dysfunction,  hypersensitivity to light/sound, vision problems, speech/swallowing difficulty,  decreased sense of taste or smell, endocrine dysfunction, or cranial nerve dysfunction due to the TBI.  

The Veteran reported headaches approximately three times a week to daily.  He denied nausea, vomiting or aura.  Reportedly, his headaches had improved and he was able to function.  He did not require lying down in quiet room.  The Veteran related sleep problems for five years.  

The examiner found that the service-connected TBI was not productive of autonomic nervous system impairment, gait abnormalities, imbalance, tremors, and muscle atrophy, loss of muscle tone, spasticity, rigidity, fasciculations, cranial nerve dysfunction, endocrine dysfunction, skin breakdown, vision problems, or psychiatric manifestations.  Motor activity was normal.  No visual abnormalities were noted.  

The Veteran complained of mild memory loss, and problems with attention and concentration, but there was no objective evidence on testing.  It was noted that while memory testing was below normal, it appeared that the Veteran had purposely failed the tests.  Judgment was found to be mildly impaired for complex or unfamiliar decisions, and he was occasionally unable to identify, understand and weigh the alternatives.  Occasionally he was disoriented to one of the four aspects  of orientation.  The Veteran understood the consequences of choices and making reasonable decisions.  Social interaction was routinely appropriate.  The Veteran was able to communicate by spoken and written language.  His consciousness was normal.  

Based on the foregoing, the Board finds that a rating in excess of 10 percent is not warranted for the period prior to August 22, 2013.  The evidence during the relevant period shows the Veteran's subjective symptoms potentially attributable to the TBI include headaches, sleep impairment, mildly impaired judgment, and difficulty with memory, orientation and concentration.  Daily mild to moderate headaches are listed as examples for level of impairment "1."  Here, the record shows only periodic headaches that are tolerable and do not interfere with the Veteran's activities of daily living or occupational functioning.  It similarly shows cognitive impairment that interferes with the Veteran's functioning on no more than a mild basis as evinced by the Veteran's military and civilian careers.  The preponderance of the evidence of record shows the Veteran's impairment level due to his TBI is at most "1" in all areas.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).  Thus, there is no factual basis for a rating higher than 10 percent under the current criteria.  Id. 

The next higher rating of "2" requires a showing of three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at the level of impairment of "2" include marked fatigability, blurred or double vision, headaches requiring rest periods during most days.  The record is devoid of such symptoms due to the Veteran's TBI, except perhaps for references to sleep, memory problems and headaches.  Consequently, the Board finds that the appropriate level of severity for the subjective symptoms facet is, at most, "1."

Nor does the evidence warrant a higher rating for migraine headaches under Diagnostic Code 8100 during the relevant period.  Under Diagnostic Code 8100, prostrating attacks of migraine headaches averaging one in two months over the  last several months are rated 10 percent disabling; less frequent attacks are rated noncompensable.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  Id. A 50 percent rating is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Id.  In this case, there is no competent and credible evidence of migraine headaches that are prostrating in nature occurring at least monthly.  In this regard, the examiners have reported the Veteran's headaches      are mild and do not interfere with the Veteran's activities of daily living or occupational functioning.  Accordingly, a higher rating is warranted for migraine headaches under Diagnostic Code 8100 for the period prior to August 22, 2013.  

Based upon the foregoing, for the time period prior to August 22, 2013, a rating in excess of 10 percent is not warranted.

B. Effective August 22, 2013

Based upon the results of an August 22, 2013 VA TBI examination, the Veteran's disability rating from that date forward was increased from 10 to 40 percent for his TBI with headaches in an October 2013 rating decision.  The Board's review of this evidence under the ten facets for assessment of cognitive impairment and subjective symptoms under Diagnostic Code 8045 does not support a rating in excess of 40 percent from August 22, 2013.

A VA treatment report in December 2012 noted headaches, most likely secondary to high blood pressure or sinus headache.  A CT scan revealed an incidental finding of acute/subacute left maxillary and left ethmoid sinusitis in association with significant mucosal swelling of the turbinates, worse on the left.  Otherwise, the CT scan of the head was normal.

In June 2013, the Veteran complained of headaches approximately 2 to 3 times    per week and lasting 4 to 5 hours.  He endorsed aura during these episodes, and bright lights bothered him.  Clinical impressions of migraine headaches, occipital neuralgia, and degenerative disc disease of the cervical spine with neuropathy, were noted.  

In August 2013, the Veteran reported migraine headaches 2 to 3 times a week and lasting up to 4 hours.  The headaches were accompanied by aura and photophobia, but he denied nausea.  He was unsure of sound sensitivity since he wore hearing aids and usually just turned them off.  The Veteran was being treated with medication.  

On VA examination in August 2013, objective evidence on testing showed mild impairment of memory, attention, concentration or executive functions, resulting in mild functional impairment.  His judgment was normal.  Social interaction was occasionally inappropriate associated with anxiety and depression.  The Veteran was disoriented to 1 of the 4 aspects person, time, place and situation.  The Veteran exhibited problems with day and date.  Motor activity was normal.  Visual spatial orientation was mildly impaired.  

The Veteran showed three or more subjective symptoms that mildly interfered with work and activities of daily living or work, family or other close relationships, including mild to moderate headaches with insomnia.

The examiner noted one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction or both, but did not preclude employment.  The Veteran had been unemployed in the last 5 years.  He was trying to go to school and take general studies, but reported difficulty with concentration.  Mental status examination revealed some mild cognitive difficulties.  

The Veteran was able to communicate by spoken and written language and to comprehend spoken and written language.  His consciousness was normal.  There were no speech abnormalities.  

The Veteran's strength in was +5 in all extremities.  There was mild dysmetria with finger and finger to nose testing possibly relating to a history of alcoholism causing mild cerebral affects.  Sensation was normal to touch and prick.  Gait was normal He exhibited mild coordination difficulty.  Balance was normal with heel to toe test.  There was some dysmetria.  There were no signs or symptoms of Meniere's disease.

The Veteran had refractive error.  Pupils were equal and reacting to light equally. Extraocular muscles were intact.  Facial sensation was present.  Masseter strength was normal.  There was no facial asymmetry.  Sternocleidomastoid strength was 
Normal.  Speech and swallowing were normal.  Sense of taste and smell were normal.  He denied seizures, as well as bowel or bladder symptoms.  There were   no signs or symptoms of skin disorders.  No endocrine dysfunction was noted.  The Veteran had partial erectile dysfunction unrelated to TBI.  

The Veteran reported headaches about three times a week lasting from half an hour to half a day.  He stated that the severity of the headaches had improved since the 1982 injury, although frequency had increased.  Occasionally, the headaches were accompanied by light and sound sensitivity, but he denied any nausea.  He also reported that stress increased the headaches.  He was prescribed medication for chronic pain which also helped with the headaches.  At that time, he denied treatment by a neurologist.  He also denied seeking emergency treatment for his headaches.  He reported that sometimes he had nose bleeds when he was having a headache.  The examiner noted mild to moderate migraine headaches, as well as tension type of headaches or stress related headaches.

The examiner noted that the Veteran suffered from chronic depression and anxiety with a history of alcoholism, for which he took medication.  Other medical disabilities for which he was under treatment included chronic obstructive pulmonary disease, chronic neck and back pain other than headaches, and hypertension.  More recently a CT scan in 2012 had revealed sinusitis.  

The examiner determined that residuals of TBI resulted in mild to moderate occupational impairment.  The Veteran's subjective symptoms had increased relating to headaches.  However the objective signs and symptoms remained the same and imaging studies had been negative.  The examiner opined that the severity of residuals of TBI were mild to moderate.  

The preponderance of the evidence of record does not support the assignment of     a rating in excess of 40 percent for residuals of TBI as of August 22, 2013.  In completing the assessment of facets of TBI, the examination revealed some mild cognitive difficulties.  The examiner determined that the Veteran's residuals of TBI mildly interfered with work and activities of daily living or work, family or other close relationships, due to mild to moderate headaches.  While social interaction was occasionally inappropriate, it was associated with anxiety and depression, unrelated to TBI, and for which service connection has not been established.  In  any case, occasionally inappropriate social interaction corresponds to level "1" impairment.  Similarly, he continued to experience daily mild to moderate headaches listed as examples for level of impairment "1."  The increased rating  was based on examination findings of objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  These findings correspond to no more than a "2" level of impairment in the table entitled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  As the highest facet in the table entitled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" is a 2, which corresponds to a rating of 40 percent under Diagnostic Code 8045, the Veteran is not entitled to a rating in excess of 40 percent for residuals of TBI as of August 22, 2013.  

Additionally, as the evidence does not show headaches that are prostrating in nature occurring at least monthly during this time period, neither a separate nor a higher rating is warranted for migraine headaches under Diagnostic Code 8100 effective from August 22, 2013.  

The Board notes the Veteran has alleged very frequent headaches and that during his hearing he reported that he had to go to bed for the headaches.  However, the reports to medical providers regarding his headaches do not support that contention.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his headaches.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a higher rating for his TBI.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).

The Board notes that the schedular criteria on which the Veteran's rating is predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria adequately describe the Veteran's disability level and symptomatology,     and provide for additional or more severe symptoms than currently shown by the evidence.  The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In any event, the Veteran has not claimed and the evidence fails to show that his TBI is productive of marked interference with employment.  Nor has he been frequently hospitalized for this condition.  Consequently, referral for extraschedular consideration is not warranted. 

As a final point, the Board notes that a claim for a total disability rating based       on individual unemployability (TDIU) may be a component of a claim for higher rating if it is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, there is no evidence or argument that the Veteran's service-connected TBI with headaches render him unemployable.  Indeed, the Veteran has been represented by an attorney throughout the appeal who is experienced in VA law and clearly well aware of Rice, yet she has not argued that the Veteran is unemployable due to his TBI residuals.  Accordingly, the Board finds that a no further action pursuant to Rice is required.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating higher than 10 percent for residuals of traumatic brain injury  with headaches claimed as residuals of a head injury, prior to August 22, 2013, is denied.   

Entitlement to a rating higher than 40 percent for traumatic brain injury with headaches claimed as residuals of a head injury, effective August 22, 2013, is denied.   


REMAND

The AOJ issued a decision in December 2014 that, in pertinent part, denied service connection for generalized anxiety disorder with dysthymic disorder, claimed as psychiatric condition.  The record also reflects that the Veteran's attorney filed a timely notice of disagreement to that rating decision later that month.  However, there is no evidence in the Veteran's claims file that a statement of the case has been issued on claim for service connection for generalized anxiety disorder with dysthymic disorder.  As such, the Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case which addresses the issue of entitlement to service connection for generalized anxiety disorder with dysthymic disorder so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


